Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Goto (US 6,214,923) discloses a composite formed from a polyimide component and another polymer component (col 1 ln 8+). The other polymer component comprises multifunctional epoxides (col 15 ln 28+; col 15 ln 47+). Additionally, Goto teaches the use of multifunctional epoxides as crosslinkers (col 19 ln 30+).
The polyimide contains reactive groups, including carboxyl groups (col 13 ln 65+). Suitable dianhydrides for the polyimide include cyclobutane tetracarboxylic dianhydride, cyclopentane tetracarboxylic dianhydride, cyclohexane tetracarboxylic dianhydride, etc. (col 5 ln 6+). Suitable diamines include cardo diamines, such as 9,9-bis(4-aminophenyl)fluorene (col 7 ln 55) and the disclosed formula 13 (col 9 ln 50+). Goto teaches examples that use diaminobenzoic acid to provide carboxylic acid groups that are reactive with epoxy groups (col 33 ln 20+; Table 1 on col 35-36). In examples, Goto teaches the use of 5 mol% and 10 mol% of diaminobenzoic acid relative to all diamines to provide the carboxylic acid groups (col 33 ln 20+; col 33 ln 55+). The dianhydride and other diamine used in the examples, however, do not correspond to those implicitly required to form the present copolyimide.
Applicant has demonstrated in examples in the present specification that not all polymer films within the scope of Goto satisfy the claimed requirement that “the film…upon exposure to a temperature of approximately 250°C under reduced pressure for approximately 30 minutes, is solvent resistant when the film is immersed in organic solvents” (see Table 1 on p27 of the specification). For example, the first described polymer in Table 1 (H-PMDA/FDA/DAB at a ratio of 1.01/0.95/0.05) is within the scope of Goto, both in terms of monomers and the amount of carboxyl-functional diamine, but this polymer is “soluble” in NMP after heating at 250°C. Goto does not disclose optimizing its polymer films for solvent resistance, nor does the reference provide a different reason to select the narrowly claimed amount of carboxyl-functional diamine of 10-20 mol%. Additionally, Goto’s disclosure is broad: the reference teaches additional dianhydrides and diamines beyond the scope of the claimed invention, as well as polymers other than multifunctional epoxides to achieve its invention. Therefore, one of ordinary skill in the art would not have been motivated to adjust the solvent resistance or otherwise narrowly select the claimed .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787